DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 11/05/2021, with respect to the independent claims have been fully considered and are persuasive.  The rejection of 08/06/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20-21 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of Mathias, Kaljurand, and Darling teach mapping the markers, replacing the markers with values, user selection of format, and applying the format to the medical reports. However, none of Mathias, Kaljurand, and Darling teach the limitations of the amended claims. Specifically, none of the cited prior art teaches altering the text as a default setting, based on number of times the format is selected by the multiple users compared to the number of times a different format is selected, in combination with the existing limitations. Hence, none of the cited prior art, either alone or in combination thereof, teaches the combination of limitations in the amended claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0311190 A1 para [0159] teaches a user selecting from a number of different formats, and user-default formats; US 6,004,276 A Fig. 37A, col. 66 lines 22-55 teaches each doctor having their own report format.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658